            Case 3:20-cr-00103-KAD Document 51 Filed 08/19/21 Page 1 of 20




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

UNITED STATES OF AMERICA                      :       CRIMINAL NO. 3:20-cr-103 (KAD)
                                              :
                v.                            :
                                              :
CHRISTOPHER RASCOLL                           :       August 19, 2021


               GOVERNMENT’S MEMORANDUM IN AID OF SENTENCING

       To this day, each time my phone beeps with a new text message I panic. . . . I have
       been in a constant [state] of anxiety since this began. My doctor had to put me on
       anti-anxiety medication because I still have nightmares.. . . . When I leave the
       house, I cannot be alone . . . I was unable to work for fear that he would [] follow
       me . . . , and my life would be at risk. . . . I will never feel safe. He knows where I
       live, and there will be nothing stopping him. He has taken so much from me already,
       please don’t let him take anymore.

       The Victim, Letter to the Court.


       I.       INTRODUCTION

       For seven months, the Victim in this case lived in absolute fear that Mr. Rascoll would kill

her. He tormented her with threats to turn her house into a gas chamber, blow up her car, beat her

with a bat, and shoot her in the head with a semi-automatic weapon. He posted on social media

about owning a gun, lending credence to his threats. He targeted her based on her religion,

including anti-Semitic references in his violent language. The Victim will never again feel safe,

either inside or outside of her home.

       The Government does not dispute that Mr. Rascoll has mental health issues that need to be

addressed. But his mental health issues cannot trump the Victim’s safety. Indeed, he has only

more incentive to target her now, given that she was the impetus for this federal conviction. The

Government thus respectfully requests a sentence at the high end of the Guidelines range (21
         Case 3:20-cr-00103-KAD Document 51 Filed 08/19/21 Page 2 of 20




months, as calculated in the plea agreement), 1 followed by a three-year period of supervised

release, with the first year to be served in a structured living environment such as a halfway house,

and conditions that include mental health and substance abuse treatment.

       II.     FACTUAL BACKGROUND

               A. The Offense Conduct

       Mr. Rascoll has a significant history of threatening, harassing, and terrorizing innocent

people. Between 2015 and 2017, eleven orders of protection had been entered against Mr. Rascoll.

The FBI has identified six people, including the Victim, that have been targeted by Mr. Rascoll in

the past two years. According to the Presentence Report (“PSR”), Mr. Rascoll presently has two

outstanding warrants for his arrest for threatening and harassing conduct. PSR ¶¶ 68, 69.

       In this case, Mr. Rascoll tormented the Victim, who lives in a 55+ community in Stratford,

Connecticut, where Mr. Rascoll’s mother lived at one point. When the Victim met Mr. Rascoll at

the community’s pool in the summer of 2019, she was completely unaware of Mr. Rascoll’s

disturbing history. Over the course of the summer, the Victim and Mr. Rascoll had multiple

conversations at the pool, during which the Victim shared stories about her life and, notably, her

Jewish faith. Mr. Rascoll told the Victim that he felt trapped in his mother’s home and was

frustrated that his mother would not let him drive her car. At one point that summer, Mr. Rascoll

gave the Victim his email address, but they never interacted outside of the pool area. The last time

the Victim saw Mr. Rascoll at the pool was in August of 2019.




1
  As discussed below, the Government may seek to deny Mr. Rascoll credit for acceptance of
responsibility, given that he has taken the position in his sentencing memorandum that the three-
level increase for intentionally targeting the Victim based on her religion should not apply
(despite his plea to the Fair Housing Act hate crime).
                                                  2
         Case 3:20-cr-00103-KAD Document 51 Filed 08/19/21 Page 3 of 20




       On November 24, 2019, for reasons unknown, the Victim became his next target. On that

day, Mr. Rascoll made a Facebook post about the Victim: “[Y]ou’re not powerful, you’re not

Jewish, . . .and you’re not human. You will surrender before 11:00am tomorrow, . . .or you will be

forced out of your home and community by the law. You will be forced out of [community name].

This is your final warning before a war erupts. 2” On November 30, 2019, less than one week later,

Mr. Rascoll was arrested for stealing his mother’s car.

       On December 23, 2019, the first day of Hanukkah, Mr. Rascoll’s threats toward the Victim

escalated. This time, he texted the Victim through OpenTextingOnline.com, a free Internet site,

sending her a series of explicitly Anti-Semitic threats:

               Wouldn[’]t want to see you get humiliated and crushed. That back
               of yours couldn[’]t take it . . . Suns about to go down. It would be
               a shame if your house were used to light the menorah. Or turned
               in a gas chamber. It would be just HORRIBLE if you slipped and
               fell and had to go to the Hospital. If they even take you. You might
               bring in diseases. . . And you ARE skating on VERY thin ice without
               a helmet.

(Emphasis added.) After receiving the above messages and multiple others, the Victim bravely

reported the threats the Stratford Police Department who, among other investigative steps,

interviewed Mr. Rascoll’s mother.

       After the Victim went to the police, she received more threatening messages from Mr.

Rascoll. Many of the new messages explicitly threatened the Victim because she had reported the

threats to law enforcement:




2
 All of the text messages, voicemails, and social media posts cited are excerpts, unless stated
otherwise.
                                                3
        Case 3:20-cr-00103-KAD Document 51 Filed 08/19/21 Page 4 of 20




          •   “Bye, Shorty. Enjoy your swim time with the FBI, CIA, and ATF. Bring your
              swimmies.” (2/5/2020)

          •   The following images (2/7/2020):




          •   “Run your mouth again and it will be wired shut. Guaranteed.” (3/23/2020)

       On April 3, 2020, Mr. Rascoll posted: “Just bought my first gun” on his Facebook account.

He then sent the Victim the following two messages from a phone number subscribed to him:

          •   “Tell the truth and surrender or pack your bags and be gone from [housing
              community]. So surrender before you get killed. If I have to come to your house I
              will.” (4/3/2020)

          •   “You can’t win at this. So surrender before you get killed. You’re literally a
              nobody. If I have to come to your house I will. Seriously. You’re just a small time
              South Jersey NOBODY. TINY. TINY. … Tell the truth and surrender or pack
              your bags and be gone from [housing community] by Monday. Police can’t and
              won’t help you nor will the residents or the condo board. … Call all Three State
              Police agencies, Stratford PD, and the FBI. You’re out by Monday or your
              problems will only get worse.” (4/3/2020)



                                               4
         Case 3:20-cr-00103-KAD Document 51 Filed 08/19/21 Page 5 of 20




       On April 8, 2020, the first day of Passover, Mr. Rascoll sent the Victim another series of

threatening, Anti-Semitic text messages. This time, he told the Victim that he would put her in an

oven, shoot her, burn down her house with her in it, or send her to a concentration camp if she did

not leave her home. These messages were charged in Count One of the Indictment as a violation

of 42 U.S.C. § 3631.

               Seriously you cunt. I’m going to kill you. You better be gone
               because if you’re in [Victim’s housing community] Easter weekend
               I’m going to stick you in an oven. Or I’m going to shoot you.
               You’re very TINY nobody. I will burn your house down with you
               in it you fucking trash cunt. I will kill you. Please go back to Jersey
               before I shoot you and burn you in the Pine Barrens. 3 Please call the
               police. I dare you b. I’m back in [Victim’s housing community] this
               weekend and you’re dead if you’re there. I should send you to a
               concentration camp.

(Emphasis added.) Over the next two days, Mr. Rascoll continued to send the Victim text messages

saying that he was going to blow up her car and shoot her. On April 10, after sending threatening

text messages earlier in the day, Mr. Rascoll left voicemail on the Victim’s phone stating: “I’ll

blow your fucking car up. You’ll know what fucking Auschwitz is like. You claim to be Jewish?

You’re not a Jew. You’re a disgrace. You’re Satan. I will blow your house and your car up. I will

fucking kill you.”

       In May and June 2020, Mr. Rascoll continued to send the Victim disturbing text messages:

           •   “Bitch I’m coming up there this week and I’m gonna shoot you in your fucking
               head. . . . I will fucking KILL U U SKANK WHORE CUNT. . . . ILk [sic] blow
               your fucking car and house up . . . You’re out. I’m gonna shoot you in your head. .
               . Say your goodbyes [sic] to your family.” (5/5/2020). These messages were
               charged in Count Two of the Indictment as a violation of 18 U.S.C. § 875(c).




3
 The Pine Barrens is a million-acre forest located in New Jersey. Stories exist about mob murder
victims being buried in the forest because of its remoteness. The Victim previously told Mr.
Rascoll about her childhood growing up in New Jersey.
                                                  5
            Case 3:20-cr-00103-KAD Document 51 Filed 08/19/21 Page 6 of 20




              •   “You’re gonna die. I’ll blow your fucking house and car up. U can’t touch me.
                  Legally or otherwise. Call the police. I fucking DARE YOU TO. . . . I’m back in
                  this weekend. Whether you or my mother like it or not. I’ll shoot you d[e]ad in front
                  of a cop.” (5/19/2020). These messages were charged in Count Three of the
                  Indictment as a violation of 18 U.S.C. § 875(c).

              •   “I'm on my way to [housing community] now so you better be gone . . . . Vacate
                  before you get beat up in front of your son and ‘husband.’ And it WILL HAPPEN.”
                  (6/4/2020).

           On May 29, 2020, a United States Magistrate Judge authorized a criminal complaint and

warrant for Mr. Rascoll’s arrest. On June 1, 2020, the FBI attempted to locate Mr. Rascoll, but

was unsuccessful. Mr. Rascoll was homeless and moved from place, which made him very difficult

to find.

           On the morning of June 26, 2020, the case agent, along with other members of law

enforcement, traveled from Connecticut to New York City in another attempt to locate and arrest

Mr. Rascoll. While they waited at his homeless shelter for his return, the Victim received the

following disturbing voicemail from Mr. Rascoll:

                  You better be gone by tomorrow. I’m coming in. I don’t care
                  if you like it or you don’t. The police are not going to help
                  you. The courts are not going to help you. . . . You can’t hurt
                  me legally or otherwise. Anything you have to say is null
                  and void. You better be gone by tomorrow because if you’re
                  not I’m going to break your fucking door down and I’m
                  gonna hit you over the head with a fuckin’ bat. . . . I will kill
                  you. If you go near my mother’s house, if you go near my
                  mother, if you go near anybody that has anything to do with
                  us, any of our personal records, anything that is financially
                  and legally classified by the government I will fuckin’ kill
                  you. I will shoot you in your fuckin’ head.
           These messages were charged in Count Four of the Indictment as a violation of 18 U.S.C.

§ 875(c). Mr. Rascoll was arrested later that day.




                                                     6
         Case 3:20-cr-00103-KAD Document 51 Filed 08/19/21 Page 7 of 20




               B. Other Victims

       The Victim was not Mr. Rascoll’s only target. Over the last few years, he has also

threatened and harassed multiple other people. The PSR accurately recounts Mr. Rascoll’s

threatening and harassing conduct that he directed towards five other people, Individual 1,

Individual 2, Individual 3, Individual 4, and Individual 5. Although not victims of the charged

conduct, Individual 1, Individual 2, Individual 3, Individual 4, and Individual 5 are nonetheless

victims of Mr. Rascoll, and his conduct towards them should be considered as part of Mr. Rascoll’s

history and characteristics under 18 U.S.C. § 3553(a).

       Mr. Rascoll’s threats and harassment of Individual 3 are particularly significant. Around

the time that he met the Victim, Mr. Rascoll began posting threatening messages about Individual

3 on social media. Individual 3 was a tenant in a house formerly owned by Mr. Rascoll’s aunt.

Apparently, Mr. Rascoll believed that he was going to inherit the house when his aunt died in

2016. But it was bequeathed to other family members, who leased it to Individual 3.

       In one post on social media, Mr. Rascoll stated he was going to kill Individual 3 because

Individual 3 was living in “his” house. The Orangetown Police Department contacted Mr. Rascoll

about the threats. Mr. Rascoll told the officer that he did not mean to follow through on the threats

and that he would stop. In an effort to protect himself and his family, Individual 3 purchased a

security camera system for the home, and the police provided a description of Mr. Rascoll’s vehicle

to Individual 3, in case Mr. Rascoll came to the house. Mr. Rascoll never came to the home, but

the social media threats did not stop.

       In January 2020, Individual 3 obtained an order of protection against Mr. Rascoll. On

February 6, 2020, Mr. Rascoll wrote the following post on his Facebook account: “[Victim 3].



                                                 7
         Case 3:20-cr-00103-KAD Document 51 Filed 08/19/21 Page 8 of 20




Out. Today. Because I will break the door down. Go ahead. Call a cop. Bring it on.” On April 10,

2020, fearing his safety and the safety of his family, Individual 3 moved out of the home.

                C. Continuing Threats & Harassment While Detained

        After being arrested and charged in instant matter, Mr. Rascoll continued to harass and

threaten people. The only thing that changed was his method of doing so. Because he was detained

and without his cell phone and computer, Mr. Rascoll resorted to communicating threats the old-

fashioned way, by sending letters.

        For example, in September 2020, Mr. Rascoll sent Individual 2 a letter stating: “And yellow

represents a traffic signal. It means slow the fuck down and prepare to stop because this is your

last fucking warning you little pussy nigger, yup. You’re a little girl, a pussy, and a nigger.” Since

being detained at Wyatt, Mr. Rascoll has sent letters to at least four people. The Government is

not aware of any letters that Mr. Rascoll sent or attempted to send to the Victim. But some of the

letters contain references to the Victim. In one such letter, the Victim’s nickname appears with a

notation of “ --- gas.”

        The Government learned about the letters because multiple recipients contacted the FBI,

stating that letters were concerning and unwanted. Upon receiving this this information, counsel

for the Government spoke to Mr. Rascoll’s attorney and requested that Mr. Rascoll stop sending

the unwanted letters. The Government’s requests did not deter Mr. Rascoll. He continued to send

unwanted and threatening letters up until one month before he pleaded guilty in the instant case on

April 27, 2021. In a letter postmarked March 26, 2021, addressed to Individual 4 but sent to

Individual 5 Mr. Rascoll wrote: “It smells like a concentration camp! And [Individual 5 is] Adolph

Hitler. They’ll probably find him dead soon.”



                                                  8
         Case 3:20-cr-00103-KAD Document 51 Filed 08/19/21 Page 9 of 20




       III.    PROCEDURAL HISTORY

       On June 26, 2020, Mr. Rascoll was arrested on a federal criminal complaint charging him

with threatening communications in violation of 18 U.S.C. § 875(c) and interference with housing

rights in violation of 42 U.S.C. § 3631(a), a federal hate crime.

       On July 8, 2020, a Grand Jury in New Haven returned an Indictment against Mr. Rascoll,

charging him one count of interference with housing rights, in violation of 42 U.S.C. § 3631(a),

and three counts of threatening communications, in violation of 18 U.S.C. § 875(c).

       On April 27, 2021, after entering into a written plea agreement with the United States, Mr.

Rascoll pleaded guilty to Count One of the Indictment, charging him with interference with

housing rights, in violation of 42 U.S.C. § 3631(a), and Count Two of the Indictment charging him

with threatening communications, in violation of 18 U.S.C. § 875(c).

       Mr. Rascoll has remained detained since his arrest.

       IV.     THE GUIDELINES CALCULATION

               A. Plea Agreement and PSR Calculations

       The parties’ plea agreement and the PSR agree on the appropriate guidelines calculations.

For Count One, the base offense level is 12, pursuant to U.S.S.G. § 2A6.1(a)(1). See U.S.S.G.

§ 2H1.1(a)(1). That level is increased by two because the offense involved more than two threats,

pursuant to U.S.S.G. § 2A6.1(b)(2). Additionally, in the plea agreement, the parties agreed that

three levels are added under U.S.S.G. § 3A1.1(a) because the defendant intentionally selected the

victim because of her actual or perceived religion (hereafter, the “hate crime enhancement”). The

resulting offense level is 17. Counts One and Two are grouped, U.S.S.G. § 3D1.2, resulting in

an offense level of 17. The parties and PSR agree that Mr. Rascoll falls into Criminal History

Category (“CHC”) I.

                                                 9
        Case 3:20-cr-00103-KAD Document 51 Filed 08/19/21 Page 10 of 20




       As discussed further below, Mr. Rascoll has now taken the position that the hate crime

enhancement does not apply. Counsel for the Government alerted Mr. Rascoll’s counsel that, if

Mr. Rascoll persists in this position at sentencing, the Government will seek to deny Mr. Rascoll

credit for acceptance of responsibility because he will have taken a position which, “in the

Government’s assessment, is inconsistent with affirmative acceptance of personal responsibility”

for Fair Housing Act hate crime charged in Count One. See Plea Agreement, Docket #35, at 4.

       If Mr. Rascoll persists in this argument and the Court finds that the hate crime

enhancement applies and does not grant him credit for acceptance of responsibility, an offense

level 17 and CHC I result in an advisory Guidelines range of 24-30 months’ imprisonment. If

Mr. Rascoll withdraws his argument and the Court finds that the hate crime enhancement applies

and grants him credit for acceptance of responsibility, an offense level 14 and CHC I result in an

advisory Guidelines range of 15-21 months’ imprisonment.

               B. Applicability of Hate Crime Enhancement

       The three-level hate crime enhancement under U.S.S.G. § 3A1.1(a) is appropriate because

Mr. Rascoll “intentionally selected” the Victim because of her religion. U.S.S.G. Section 3A1.1(a)

provides:

       If the finder of fact at trial or, in the case of a plea of guilty . . . the court at
       sentencing determines beyond a reasonable doubt that the defendant
       intentionally selected any victim or any property as the object of the offense
       of conviction because of the actual or perceived race, color, religion,
       national origin, ethnicity, gender, gender identity, disability, or sexual
       orientation of any person, increase by 3 levels.


       As the Second Circuit has explained, “[t]he hate crime enhancement applies if the

defendant ‘intentionally selected any victim’ on the basis of one of the factors listed [in] §

3A1.1(a), and, because there can be no ‘good reasons’ for doing so, the underlying motivation

                                                    10
        Case 3:20-cr-00103-KAD Document 51 Filed 08/19/21 Page 11 of 20




is simply beside the point.” In re Terrorist Bombings of U.S. Embassies in E. Africa, 552 F.3d

93, 154 (2d Cir. 2008). See also United States v. Taubert, 810 F. App'x 41, (2d Cir. 2020)

(Section 3A1.1(a) enhancement applied following jury convictions for threatening former

President Obama and Congresswoman Maxine Waters where the defendant’s phone calls

targeting the African American officials and “were laden with racial epithets”); United States v.

Smith, 365 F. App'x 781, 783 (9th Cir. 2010) (Section 3A1.1(a) enhancement applied following

jury conviction of interfering with housing rights in violation of 42 U.S.C. § 3631(a) where the

white defendant used offensive language and racial slurs and threatened to hang the African

American victim as well as “throw a “Molotov cocktail” at his house, burn a cross on his lawn,

and rape and assault his wife).

       If the trier of fact determines beyond a reasonable doubt that a defendant intentionally

selected a victim because of the victim’s actual or perceived race, color, religion, or other

enumerated characteristic, application of the 3-level enhancement is mandatory. See United

States v. Weems, 517 F.3d 1027, 1030 (8th Cir. 2008) (vacating and remanding sentences of

defendants that did not apply the Section 3A1.1 enhancement, where defendants were convicted

at trial of conspiring to threaten and intimidate an African American man in the exercise of his

housing rights because of his race but were acquitted of cross burning incident related to race).

       Mr. Rascoll’s conduct here demonstrates that he intentionally selected the Victim from the

particular anti-Semitic threats against her because of her religion. Importantly, among the many

people Mr. Rascoll has threatened over the years, his threats to the Victim contained the most

graphic, repeated, and specific references to her religion and to atrocities against Jewish people




                                                11
        Case 3:20-cr-00103-KAD Document 51 Filed 08/19/21 Page 12 of 20




committed during the Holocaust. 4

        Mr. Rascoll’s other victims have generally been people with whom he had some sort of

longstanding relationship (such as Individual 1, whom he met in AA more than 20 years ago;

Individual 2, who is a high school acquaintance of Mr. Rascoll’s; and Individual 6, who was a

former employer of Mr. Rascoll’s) or whom he believed had wronged him (such as Individual 3,

whom Mr. Rascoll believed was living in the home Mr. Rascoll believed would be bequeathed to

him).

        The Victim, on the other hand, had merely a few conversations with Mr. Rascoll, during

which she shared with him only a few basic facts about herself: that she was Jewish, that she

suffered from back pain, and that she was from New Jersey. Mr. Rascoll chose to exploit the most

personal of those characteristics, her religion, with language that evoked the horrors of the

Holocaust on days that are holy in the Jewish faith:

        •   On December 23, 2019, the first day of Hanukkah, Mr. Rascoll sent the Victim the
            following texts that read in part: “Suns about to go down. It would be a shame if your
            house were used to light the menorah. Or turned in a gas chamber. It would be just
            HORRIBLE if you slipped and fell and had to go to the Hospital. If they even take you.
            You might bring in diseases. . . . And you ARE skating on VERY thin ice without a
            helmet.” PSR ¶ 9.

        •   On April 8, 2020, the first day of Passover, Mr. Rascoll sent the Victim the following
            texts that read in part: “Seriously you cunt. I’m going to kill you. You better be gone
            because if you’re in [Victim’s housing community] Easter weekend I’m going to stick
            you in an oven. Or I’m going to shoot you. You’re very TINY nobody. I will burn your
            house down with you in it you fucking trash cunt. I will kill you. Please go back to
            Jersey before I shoot you and burn you in the Pine Barrens. Please call the police. I dare


4
  On August 19, 2021, the Government submitted to the United States Probation Office a victim
impact letter from another individual (“Individual 6”) Mr. Rascoll threatened, who references
anti-Semitic language Mr. Rascoll used against her. Specifically, she says that Mr. Rascoll told
her he was going to “force [her] into an oven like [her] relatives.” This reference, along with the
March 26, 2021, letter Mr. Rascoll sent from Wyatt addressed to Individual 4 but sent to
Individual 5 that references a concentration camp, demonstrates a pattern of hateful anti-Semitic
remarks.
                                                12
        Case 3:20-cr-00103-KAD Document 51 Filed 08/19/21 Page 13 of 20




           you b. I’m back in [Victim’s housing community] this weekend and you’re dead if
           you’re there. I should send you to a concentration camp.” PSR ¶ 19.

       •   On April 9, 2020, Mr. Rascoll left the Victim’s voicemail a message which he stated
           the following: “I’ll blow your fucking car up. You’ll know what fucking Auschwitz
           is like. You claim to be Jewish? You’re not a Jew. You’re a disgrace. You’re Satan.
           I will blow your house and your car up. I will fucking kill you.” PSR ¶ 21.

       These statements directly threaten the Victim based on her religion, which was one of the

minimal facts Mr. Rascoll knew about her. He has no longstanding history with her, as with other

victims he has harassed over time. The evidence thus demonstrates, beyond a reasonable doubt,

that he intentionally selected her because he could mount against her an intensely personal and

terrifying barrage of threats based on her Jewish faith.

       Moreover, Mr. Rascoll’s guilty plea to the Fair Housing Act violation itself incorporates

an element of acting “on account of” the Victim’s religion and occupancy of a dwelling. The

elements of 42 U.S.C. § 3631(a), specifically the third element, encompass the conduct described

in the hate crime enhancement:

               (1) the defendant used force or threat of force; (2) the defendant
               intimidated or interfered with, or attempted to intimidate or interfere
               with, an enumerated housing right [here, the victim’s right to occupy
               a dwelling]; (3) The defendant acted on account of the race, color,
               sex, religion, disability, family status, or national origin of any
               person and on account of the victim’s enjoyment or occupancy of
               the dwelling; (4) the defendant acted knowingly and willfully; and
               (5) the defendant threatened to use a dangerous weapon, explosives,
               or fire.

Plea Agreement at 1.

       The Second Circuit has explained that “[a] guilty plea is an unconditional admission of

guilt and constitutes an admission of all the elements of a formal criminal charge. As to those

elements the plea is “as conclusive as a jury verdict.” United States v. Rosen, 409 F.3d 535, 549

(2d Cir. 2005) (internal quotations and citations omitted). By pleading guilty to Count One of the
                                                 13
        Case 3:20-cr-00103-KAD Document 51 Filed 08/19/21 Page 14 of 20




Indictment, Mr. Rascoll admitted that he acted “on account of” the Victim’s religion, which is

highly relevant—if not dispositive—of the question of whether “intentionally selected” the Victim

because of her religion, as required to apply the hate crime enhancement. Further, in the stipulation

of offense conduct and relevant conduct, Mr. Rascoll stipulated that he sent the Victim a text

message saying that he was going to stick her in an oven, shoot her, burn her body, or put her in a

concentration camp if she did not leave her residence “because of the Victim’s religion and because

the Victim was occupying a dwelling.” Plea Agreement at 10. Mr. Rascoll has not sought to

withdraw his plea. As such, Mr. Rascoll’s admissions in the plea agreement and in his interview

with the United States Probation Office, see PSR ¶ 44, demonstrate that the hate crime

enhancement should apply.

       The Government does not quarrel with the idea that Mr. Rascoll faces mental health

challenges, including paranoia, and that those considerations may be relevant to the Court’s

ultimate sentence. But, after pleading guilty to a hate crime targeting the Victim because of her

religion, and agreeing that the hate crimes enhancement applies, Mr. Rascoll’s present claims that

“there is no evidence, substantial or otherwise, that Mr. Rascoll targeted the Victim because of her

religion,” and that he targeted her in self-defense because he believed she worked for a gang that

was looking to harm him, see Defendant’s Sentencing memo at 3-4, is simply incredulous.

       In the parties’ plea agreement, the Government reserved its right to “seek denial of the

adjustment for acceptance of responsibility if the defendant seeks to withdraw his guilty plea or

takes a position at sentencing, or otherwise, which, in the Government’s assessment, is inconsistent

with affirmative acceptance of personal responsibility.” See Plea Agreement, Docket #35, at 4. In

the Government’s view, Mr. Rascoll’s position that the hate crime enhancement does not apply is

inconsistent with affirmative acceptance of personal responsibility for the conduct alleged in Count

                                                 14
        Case 3:20-cr-00103-KAD Document 51 Filed 08/19/21 Page 15 of 20




One of the Indictment, to which Mr. Rascoll pleaded guilty. Indeed, he seems to be denying one

of the essential elements of the offense. If Mr. Rascoll persists in his argument that the hate crime

enhancement does not apply, the Government will seek denial of credit for acceptance of

responsibility, leading to a Guidelines range of 24-30 months’ incarceration, rather than 15-21

months’ incarceration, as agreed in the plea agreement.

       V.      DISCUSSION OF 3553(a) FACTORS

       Section 3553(a) provides that the sentencing “court shall impose a sentence sufficient, but

not greater than necessary, to comply with the purposes set forth in paragraph (2) of this

subsection,” and then sets forth seven specific considerations:

               (1) the nature and circumstances of the offense and the history and characteristics
               of the defendant;

               (2) the need for the sentence imposed—

                   (A) to reflect the seriousness of the offense, to promote respect for the law, and
                   to provide just punishment for the offense;

                   (B) to afford adequate deterrence to criminal conduct;

                   (C) to protect the public from further crimes of the defendant; and

                   (D) to provide the defendant with needed educational or vocational training,
                   medical care, or other correctional treatment in the most effective manner;

               (3) the kinds of sentences available;

               (4) the kinds of sentence and the sentencing range established [in the Sentencing
               Guidelines];

               (5) any pertinent policy statement [issued by the Sentencing Commission];

               (6) the need to avoid unwarranted sentence disparities among defendants with
               similar records who have been found guilty of similar conduct; and

               (7) the need to provide restitution to any victims of the offense.




                                                 15
        Case 3:20-cr-00103-KAD Document 51 Filed 08/19/21 Page 16 of 20




18 U.S.C. § 3553(a). The Government highlights what it views as the most significant of the §

3553(a) factors below.

               A. Nature, Circumstances, and Seriousness of the Offense

       The seriousness of the Mr. Rascoll’s offense, as evidenced by the harm he threatened to

cause—and caused—supports a very significant sentence. For seven months, Mr. Rascoll

terrorized the Victim. Mr. Rascoll threatened the Victim because she was Jewish and living in her

home, the very place where a person should feel the safest. On the first day of Passover, Mr.

Rascoll sent the Victim texts saying that if she did not leave her home, he would put her in an

oven, shoot her, burn down her house with her in it, or send her to a concentration camp. Mr.

Rascoll also sent the Victim countless other messages in which he detailed how he would assault

the Victim if she did not leave her home. PSR ¶ 21 (“I’ll shoot you in the head with a semi-

automatic”); PSR ¶ 22 (“I’ll break your skull open with a golf club.”); PSR ¶ 25 (“I’m going to

break your legs”); PSR ¶ 27 (“Vacate before you get beat up in front of your son and ‘husband.’”).

Mr. Rascoll further degraded the Victim by repeatedly telling her that she was a “nobody.” and

was not even human. PSR ¶¶ 8, 10. The Victim repeatedly went to the police to report Mr.

Rascoll’s threats, but he was undeterred. Mr. Rascoll told the Victim that the “[p]olice can’t and

won’t help” her. PSR ¶ 17. He told the Victim that he would shoot her in front of a cop. PSR ¶ 22.

       The harm Mr. Rascoll has caused is tremendous. The Victim’s life has been turned upside

down. Mr. Rascoll’s actions have caused her both lasting mental and physical pain. As she noted

to the Court in her victim impact statement:

               To this day, each time my phone beeps with a new text messages I
               panic. Since the phone calls began, I can no longer answer a phone
               number that I do not recognize. I have been in a constant state of
               anxiety since this began. … When I leave the house, I cannot be
               alone, my husband or my friends must go with me. On the rare
               occasion I must walk by myself, I let people know when I am
                                               16
        Case 3:20-cr-00103-KAD Document 51 Filed 08/19/21 Page 17 of 20




               leaving to meet them so they will know if I don’t get to my
               destination. …

               I work for GrubHub. I am always driving around, and I was unable
               to work for fear that he would either follow me or that he may have
               placed the order and I would inadvertently be delivering something
               to him, and my life would be at risk. Even after Mr. Rascoll was
               arrested, I was still too nervous to work for months.

               This has been incredibly difficult on my family. My husband would
               do anything to protect me ,and he is no on guard all the time and it
               has greatly affected him. I was afraid for my son and his girlfriend
               who had been quarantining with us that something could happen to
               them. …
               Mr. Rascoll has shown no signs of remorse. He has been able to
               write letters to others, and he has been referencing me which makes
               me believe that upon his release, he will continue to torment me. I
               have no confidence that he has any intention of stopping this
               behavior. …

               I will never feel safe. He knows where I live, and there will be
               nothing stopping him. He has taken so much from me already,
               please don’t let him take anymore.


       The Victim understandably feared for her life while receiving Mr. Rascoll’s threats and

will continue to fear for her life upon his release from custody and supervision. The threats were

extremely violent and specific, and caused the Victim psychological torture that she will have to

work through for the rest of her life.

       The seriousness of the offense weighs in favor of a sentence at the high end of the

Guidelines range.

               B. Deterrence, Protection of the Public, and Mr. Rascoll’s History and
                  Characteristics

       A sentence at the high end of the Guidelines range will also help encourage specific and

general deterrence and help protect the public from future crimes by Mr. Rascoll.

       As the Court is aware, up until one month before he pleaded guilty in the instant case, and

                                               17
        Case 3:20-cr-00103-KAD Document 51 Filed 08/19/21 Page 18 of 20




while he has been detained, Mr. Rascoll continued to send harassing letters to various individuals,

some of which referenced the Victim using a nickname. The fact that Mr. Rascoll has not sent any

letters to the Victim herself demonstrates that incarceration has worked to specifically deter him

from contacting her. But his pre-trial detention has thus far not deterred him from targeting other

people from various points in his life, filling their mailboxes with harassing handwritten letters

(including some that make reference to a nickname Mr. Rascoll uses for the Victim). It is the

Government’s hope that a period of incarceration at the Bureau of Prisons, followed by a long

period of supervision that could be served in part in a structured living environment, could deter

Mr. Rascoll from continuing to wreak havoc on the lives of so many.

       Moreover, Mr. Rascoll’s targeting of the Victim based on her Jewish faith—and his recent

attempt to disclaim that motivation—is especially pernicious. According to the FBI’s most recent

Hate Crime Statistics, 60% of all hate crimes motivated by religious bias were anti-Jewish in

nature. See https://ucr.fbi.gov/hate-crime/2019/topic-pages/incidents-and-offenses (last visited

August 19, 2021). These crimes are incredibly serious, as they strike at the heart of a person’s

fundamental right to worship as she pleases. By taking the position that he did not target the

Victim because of her religion, he is denying the import of his chosen language on the victim

herself and on all members of the Jewish faith who have suffered because of anti-Semitic words

and actions. A significant sentence of incarceration, at the high end of the Guidelines range, would

send a message that hateful threats like Mr. Rascoll’s have no place in our pluralistic society.

       Mr. Rascoll’s mental health condition is of obvious relevance to his likelihood of

reoffending. Based on the psychiatric evaluation, it is clear that Mr. Rascoll suffers from mental

health conditions that must be managed. The evaluation recommends treatment and stabilization

in an inpatient facility, with a gradual step down to less intensive treatment, but Mr. Rascoll has

                                                18
        Case 3:20-cr-00103-KAD Document 51 Filed 08/19/21 Page 19 of 20




not proposed a plan of inpatient treatment. Again, it is the Government’s hope that Mr. Rascoll’s

mental health issues can be managed, either while in custody or during the period of supervised

release. But protection of the Victim, and of the other people that Mr. Rascoll has harassed over

time, is paramount. The Victim does not deserve to live in fear that Mr. Rascoll will show up at

her doorstep and kill her. A sentence at the high end of the Guidelines, followed by a 3-year term

of supervised release under strict living and treatment conditions, will help give the Victim some

comfort that she is protected.

       VI.     CONCLUSION

       For the reasons described herein, the Government respectfully requests that the Court

sentence Mr. Rascoll to a sentence of imprisonment at the high end of the Guidelines range, to be

followed by a 3-year term of supervised release, the first year of which Mr. Rascoll should reside

in a halfway house with strict conditions of mental health and substance abuse treatment.


                                             Respectfully submitted,

                                             LEONARD C BOYLE
                                             ACTING UNITED STATES ATTORNEY

                                             /s/
                                            AMANDA S. OAKES
                                            ASSISTANT UNITED STATES ATTORNEY
                                            Federal Bar No. ct30310
                                            157 Church Street, 25th Floor
                                            New Haven, CT 06510
                                            Tel: (203) 821-3700
                                            amanda.oakes@usdoj.gov




                                               19
        Case 3:20-cr-00103-KAD Document 51 Filed 08/19/21 Page 20 of 20




                                 CERTIFICATE OF SERVICE

        I hereby certify that on August 19, 2021, a copy of the foregoing document was filed
electronically via CM/ECF. Notice of this filing will be sent by e-mail to all parties by operation
of the Court’s electronic filing system.

                                             /s Amanda S. Oakes
                                             Amanda S. Oakes
                                             Assistant U.S. Attorney




                                                20
